DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 11/10/2020 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.       No new Information Disclosure statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Rejections- 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7, 12-13 and 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hindley et al. (WO 2013/005025) and Robbins et al. (U.S. Patent 4,626,429).
Hindley et al. (WO 2013/005025) (hereinafter Hindley et al.) disclose in Example 10 a hair conditioning composition comprising active compound of Example 2 at 1 wt % and light mineral oil (i.e., conditioning agent at 0.5 wt %). The composition comprises at 2 to C2o alcohol, more preferably a Ci6 to Ci8 alcohol, or a mixture thereof. Suitable alcohols for use as co- emulsifiers in the personal care formulation include cetyl alcohol, stearyl alcohol and cetearyl alcohol”. The formulations are for hair care compositions. The personal care formulation according to the present invention may also contain one or more surfactants, for example sodium lauryl ether sulphate or cocamidopropyl betaine. The personal care formulations comprise surfactants (dispersing agent) and the like. The personal care formulation comprises the fatty acid (palm oil) and polamine and can comprise additional component (surfactants). Fatty acid triglycerides are mentioned. The fatty acids can be obtained from palm oil and the polyamine may be diethylene triamine, triethylene tetramine, tetraethylene pentamine, pentaethylene hexamine. 
Hindley et al. does not disclose the reaction product includes an epoxide-containing compound that is an ethylene oxide. Robbins et al. (U.S. Patent 4,626,429) ethylene oxide and propylene oxide (or butylene oxide) allows one to control the hydrophile-lipophile balance of the polyamide to be made, and thereby to "fine tune" its water insolubility so that it can be a more effective hair conditioner in the intended process or product” (col. 6, lines 33-40). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include ethylene oxide (e.g., a epoxide containing compound) to control the hydrophilie-lipophile balance of the polyamide to fine tune its water insolubility so it can be a more effective conditioner. One would have had a reasonable expectation of success because both Hindley et al. and Robbins et al. are drawn to hair personal care (i.e.., conditioning) compositions. 

RESPONSE TO ARGUMENTS
5.	Applicants’ arguments have been fully considered and are not pervasive for the reasons below. 
Applicants argue that Hindley does not teach or suggest the hydrophilile/lipophile balance of its polyamide. There is no teaching in Hindley that a change in the HLB of polyamide would be either advantageous or desirable. 
The present application teaches the inclusion of the epoxide reaction of claim 1 for reasons relating to compatibility with anionic surfactants and not to HLB value. 
In response, the Examiner respectfully submits that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). 
Hindley et al. is concerned with personal care products for conditioning which are reaction product of fatty acid and a polyamine. The fatty acid can be selected from natural sources such as the palm oil and the polyamine may be those such as diethylene triamine, triethylene tetraine tetraethylene pentamine. Robbins provided motivation for inclusion of ethylene oxide in forming polyamine products for hair conditioning, which a hair conditioner is the same purpose of Hindley. Thus, fine tuning the polyamide water insolubility so it can be a more effective conditioner. It is not 

CORRESPONDENCE
6.                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.